DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 9-13 in the reply filed on February 1st, 2021 is acknowledged.
Claims 5-8 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1st, 2021.

Claim Objections
Claims 1-4 and 9-13 are objected to because of the following informalities: 
Regarding claim 1:  “adjacent the grate” in element (f) is missing “to” and is grammatically improper as written.
Regarding claim 2:  The last line recites “wood chunks of wood chips”.  This has been interpreted to be wood chunks or wood chips to maintain consistency with the rest of the claim language.
Regarding claim 13:  Claim 13 recites “an wood”.  For grammatical purposes this has been interpreted as “a wood”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 9-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Regarding claims 1 and 9:  Claims 1 and 9 recite process steps included as part of the product.  In particular, the limitation “in order to maintain the wood chunks or wood chips within a target temperature range above which the wood chunks or wood chips can sustain 
For the purposes of further examination the apparatus has been examined on the merits.  A controller capable of adjusting the temperature has been examined as a structural component of the claimed smoker device.
Claims 2-4 and 10-13 are rejected for dependencies on an indefinite base claim.
Regarding claims 1 and 9:  Claims 1 and 9 recite that energy is delivered, yet a target temperature is sustained without added heat.  This limitation is self-contradictory, because heat is necessary to cause combustion, and if heat needs to be added, the reaction is not self-sustaining without added heat as claimed.
The meaning of these limitations is indefinite.  For the purposes of further examination the broadest reasonable interpretation that energy can be delivered to start and maintain combustion (if needed) has been examined on the merits.
Claims 2-4 and 10-13 are rejected for dependencies on an indefinite base claim.
Regarding claims 2-3 and 10-11:  Claims 2-3 and 10-11 recite process steps that do not further limit the smoker as claimed.  It is inherent that wood chips possess a cold mass.  The limitation of determining a target temperature does not further limit the structure of the claimed apparatus.
For the purposes of further examination claims 2-3 and 10-11 have been interpreted to possess a controller capable of modulating energy to reach a target temperature range.
Regarding claims 4 and 12-13:  Claims 4 and 12-13 are indefinite because they recite process steps and the claim language is directed to an apparatus.  For the purposes of further 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0238565 to Giebel et al. in view of US 2013/0206015 to Jacoby et al.
Regarding claims 1 and 9:  Giebel teaches a smoker for cooking and smoking a food product (Giebel ¶ [0005]-[0006]).  The smoker comprises an access door (Giebel Figure 1 120); at least one rack vertically located within the cabinet for holding the food product to be cooked (Giebel Figure 18 1830, 1840, 1850); a primary heating element for cooking the food product (Giebel Figure 18 810); a smoke on demand system comprising a wood chunk/chip enclosure (wood chip box ¶ [0033] and Figure 1 132).  The wood chip box contains a smoke outlet (Giebel ¶ [0041]) a wood heating element in the enclosure (Giebel ¶ [0051]).  The smoker further contains a controller capable of modulating energy to the wood to maintain the wood chunks in a targeted temperature range (Giebel ¶ [0058]).  The controller of Giebel is capable of turning on and off in a timed sequence (Giebel Figures 20-22).
Giebel does not teach elements (a)-(c) and (f).  Jacoby teaches temperature controlled grills that have a smoke on demand system comprising (a wood support grate (¶ [0019]); an ash pan below the grate (Figure 4, 23); an access door for loading wood chunks or wood chips (Figure 3 19) and a temperature sensor adjacent to the grate for determining the temperature of the wood chunks/chips (Jacoby ¶ [0021]).  Giebel and Jacoby are analogous art in that they are concerned with the same field of endeavor, namely cooking systems that utilize burning wood to smoke/grill the food inside.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to substitute the smoke on demand system of Giebel for the smoke on demand system of Jacoby containing additional claimed elements (a)-(c) and (f).  The motivation in doing so would have been to maintain a constant temperature without extra equipment such as a fan, to make efficient use of fuel, to predict cooking time and to avoid over/undercooking food (Jacoby ¶ [0003]-[0005]).
Regarding claims 4 and 12:  Giebel is silent concerning the air inlet having a damper.  Jacoby teaches an air inlet having a damper (Jacoby ¶ [0021]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to incorporate the damper of Giebel into the structure of the smoke on demand system of Giebel with the motivation of obtaining consistent cooking conditions (Jacoby ¶ [0003]).
Regarding claim 13:  Giebel is silent concerning the smoker of claim 9 wherein the smoke on demand system includes a wood temperature sensor adjacent to the grate for determining the wood temperature of the wood chunks/chips and produces a wood temperature signal capable of turning on/off the wood heating element when a temperature is Jacoby teaches a thermocouple probe that can be used at various locations such as near a cooking grate (Giebel ¶ [0021])-[0023]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add a cabinet temperature sensor to the invention of Giebel with the motivation of controlling the temperatures such that the cooking time is consistent and food is not over/undercooked (Jacoby ¶ [0003]).

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0238565 to Giebel et al. in view of US 2013/0206015 to Jacoby et al.as applied to the rejections of claims 1 and 9 above, further in view of US 2018/0008093 to Parker et al.
Regarding claims 2-3 and 10-11:  Giebel in view of Jacoby is silent concerning the delivery of energy being based on the cold mass of the wood chips.  Parker teaches that optical cooking conditions are met by routine data collection and processing including the amount of wood and heat (Parker ¶ [0088]).  Giebel, Jacoby and Parker are analogous art in that they are concerned with the same field of endeavor, namely automated cooking systems using wood to produce smoke.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to program the controller of Giebel as taught by Parker with routine variable such that it is capable of producing a target heating temperature based on the cold mass of the wood.  The motivation in doing so would have been to control the rate of fuel during the cooking process to prevent fire or heat from drying out during smoking (Parker ¶ [0089]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767